Title: Navigation and Trade, [13 May] 1790
From: Madison, James
To: 


[13 May 1790]

   
   On 10 May the Committee of the Whole took up the report of a select committee on a petition from the merchants and traders of Portsmouth, New Hampshire. This report recommended (1) that the tonnage on foreign vessels be raised from fifty cents to one dollar per ton, and (2) that foreigners be prohibited from carrying United States commodities to any port or place to which United States citizens are prohibited from carrying the same. After three days of debate, the Committee of the Whole approved the one-dollar tonnage duty on foreign vessels. Smith (South Carolina) moved to postpone the commencement of the duty to 1 January 1791, which was agreed to (N.Y. Daily Advertiser, 12, 13, and 14 May 1790; N.Y. Daily Gazette, 13 and 14 May 1790).


Mr. Madison then rose, and observed that if this measure was intended for securing the extension of our navigation, he had doubts whether it would have that effect. He thought it exceptionable on many accounts; neither was it in our power to imitate the regulations which subsist in Great-Britain: that nation was so advantageously circumstanced, that it was easy for them to equipoise their carrying trade, by making a discrimination. But situated as America is, if too much duty should be laid on foreign vessels, we may throw the trade altogether out of our own hands into another channel, and therefore the encouragement which gentlemen aim at giving to our own vessels will not be effected; but even if it should, it is still doubtful whether the advantages will be equivalent to the disadvantages which may be expected to arise from the impolicy of the measure.
Mr. Madison then proceeded to state the amount of the produce of the United States at upwards of three millions sterling, one million of which will find a market in Great-Britain. Previous to the revolution, 309 vessels and 6000 seamen found employ in the exportation of our produce; but the number has decreased since the revolution to 80. The British, he said, was our sole market for most of our produce; and it was an object well-worthy our attention, to hold it; if we excite jealousy, that nation may be induced to retract several indulgencies which are now very advantageous; and it may be expected that they will not consider the present measure as a mark of our disposition to increase the friendly or commercial intercourse between the two countries. Five or six hundred thousand weight of tobacco is exported to that country, which is worth 3 or 400,000 £. sterling; one-eighth or one-tenth of which is consumed by themselves, and they re-export the remainder. Britain has had the exclusive right, hitherto, and monopolized the trade; but the French market, considering the present change in the policy of that country, will most probably become a rival in the American trade with Britain. By late prices-current, the price of rice has risen 24 livres per cwt.
Mr. Madison proceeded to describe the wheat and flour trade, ship building, salt provisions, &c. and observed that if the tax on salt shall be abolished in France, which is a circumstance that may be expected, it would give an advantage to every part of the United States; and indeed, from the many evidences of a liberal system of policy about to be established in France, there was full room to hope for those advantages. In matters of difficulty between countries, our motive should be to do the good and avoid the evil; and if we shew a principle that shall raise the jealousies of foreign nations, they may make it a common cause, and be induced to act in conjunction against us.

After Mr. Madison had dwelt some time upon the trade of the United States, he then said, that if we must encourage our own carrying trade, let it be done in a more decisive manner, by prohibiting foreign bottoms from exporting our produce. England has omitted no opportunity to protect her trade by her navigation laws.
Gentlemen have remarked, that the trade with the West-Indies is favourable to us, and from thence draw an argument in favour of the measure: but if the argument has any weight, it lies against the proposition on the table. He next proceeded to explain the circumstances of the United States, when peace was concluded: it was not then foreseen that the commerce of this country would be exposed to such interruptions, two-thirds of the trade is carried on by British merchants in their own bottoms.
The imports from Great-Britain were the next object of Mr. Madison’s attention. We are their customers, said he, for those imports as much as a farmer is the customer of the shop-keeper, or as the consumer is to the seller; and the profit is always on the part of the seller, not the consumer. But the country can subsist without the town, better than the town can subsist without the country; and the farmer can live better without the shop-keeper, than the shop-keeper without the farmer: thus the importations from England, being in a great degree luxuries, we could do without them, better than England could do without us.
In times of war, which happen every three or four years, or in times of famine, which happen too often in the West-Indies, they depend on this country entirely.
With respect to Spain and Portugal, we might make certain restrictions if necessary; but this he did not think necessary at present, as a commercial treaty may shortly be hoped for.
There are some cases of such a nature, that all we can do is to diminish the degree of sacrifice as much as possible.
Any sacrifices that would be made by the southern states would be compensated by the general advantage. That part of the union, which was most interested in the measure, if a war should take place, could only be defended by a naval force; they would not be secure without one: not that I am in favour, said he, of a naval force, but I would wish that we had the means in case of necessity; the number of seamen, which would be increased by extension of our navigation, would increase our force, and be a safeguard against danger from the sea, as our militia may render it unnecessary to raise any regular troops. If the adoption of these measures throw a heavy weight upon the southern states, it will be lightened by the advantage they enjoy of being excused from any duty on slaves.
Having thus far argued upon the proposition, and shewn that, on the one side, it would not prove efficatious, nor were the objections which he had heard against it valid on the other, he therefore declared his opinion, that a different principle should be adopted, by prohibiting vessels belonging to foreigners from exporting the unmanufactured produce of the United States.
In support of this, he said, if we adopt such a measure, it will prove infallible; it will vastly increase our navigation, and be commensurate to the whole produce of the United States; and if it even should not succeed in that, it would in other respects. There are certain situations wherein we should go to the extent of our powers, or do nothing.
